DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama et al. (US20170229702) in view of Brazier et al. (US 8,525,05).
Claim 1:	Umeyama et al. in Figures 13-15 disclose a lithium-ion battery cell (rechargeable secondary battery 100) comprising:
 a casing (10); 
a first terminal pad (16) having a first polarity (negative) and positioned proximate the casing (10); 
a second terminal pad (17) having a second polarity (positive) opposite to the first polarity and positioned proximate the casing; 
a reversal device (inversion plate 41) formed into the casing (10) and responsive to an increase in internal pressure within the casing (10) so as to cause a short circuit between the first terminal pad (16) and the second terminal pad (17) when the internal pressure reaches a threshold (paragraph [0116]); 
a perimeter portion (43) of the reversal device (41), the perimeter portion extending outwardly away from an interior of the lithium-ion battery cell (paragraphs [0059]-[0061]); and 
a movable central portion of the reversal device contiguous with and surrounded by the perimeter portion and comprising a center (42)(paragraphs [0099]-[0109]). See also entire document.
Umeyama et al. do not disclose frustum surrounding the center, wherein the frustum and the perimeter portion are oriented crosswise relative to one another, and the frustum extends from the perimeter portion toward the interior of the lithium-ion battery cell.
Brazier et al. in Figures 3A through 3D, 4 (reproduced below), 6A through 6B, and 13A through 13B disclose a reversal device (10) comprising a center, a frustum (16) surrounding the center, wherein the frustum (16) and the perimeter portion are oriented crosswise relative to one another, and the frustum extends from the perimeter portion toward the interior of the lithium-ion battery cell (rechargeable secondary battery 100)(col. 5: 14-col. 7: 43, and col. 8: 52-67). See also entire document.


    PNG
    media_image1.png
    539
    849
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the reversal device of Umeyama et al. with the reversal device of Brazier et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rupture disk that would have overcome the deficiencies above in col. 2: 6-28. 
Claim 2:	 The rejection of claim 2 is as set forth above in claim 1 wherein Brazier et al. further disclose that the center of the movable central portion is a disk (flat central portion 14, as shown in Figure 3A).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the Umeyama et al. combination discloses a conductor (291, 292, 293 of Umeyama et al.) positioned on top of the center of the movable central portion (14 of Brazier et al.), wherein the reversal device (of Brazier et al.) is configured to move the conductor into contact with the positive terminal pad (17 of Umeyama et al.) and the negative terminal pad (16 of Umeyama et al.) in response to the internal pressure reaching the threshold.
Claim 4:	 The rejection of claim 4 is as set forth above in claim 1 wherein Brazier et al disclose that the reversal device is configured to transition from a folded configuration to an unfolded configuration in response to an increase in the internal pressure from below the threshold to the threshold (col. 5: 23-29 and 39-41 and col. 8: 52-67).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Brazier et al. disclose that the reversal device comprises a vent (3b showing line of weakness 15; col. 5: 52-57).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Brazier et al. disclose that perimeter portion (12) and the frustum (16) are joined at a ridge (see Figure 4 reproduced above.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Brazier et al. disclose a notch (indentation), wherein the notch is configured to facilitate transitioning of the reversal device from a folded configuration to an unfolded configuration (141 in Figure 5C and 144 in Figure 5D).
Brazier et al. do not disclose that the notch is in a ridge. However, Brazier et al. disclose that the pressure response member 10 may include surface or structural modifications to achieve a desired pressure response.
Thus, for reasons as set forth above in claim 1, it would have been within the skill of one having ordinary skill in the art so locate the indentation at any appropriate location, including in the ridge, so to provide a desired pressure response (col 6: 24-44).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Umeyama et al. disclose that the positive terminal pad (17) is electrically coupled to a positive electrode (15), and the negative terminal pad (16) is electrically coupled to a negative electrode (14).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein the Umeyama et al. combination discloses that the casing (12 of Umeyama et al., paragraph [0042]) and the reversal device (10 of Brazier, col. 6: 9-16) are formed from aluminum.	Claim 10:	Umeyama et al. disclose a lithium-ion battery module (Figure 1 showing battery pack 1 comprising secondary batteries 1) comprising: 
a housing (a non-illustrated bundling member that integrally bundles the secondary batteries 100; paragraph [0037]); 
a plurality of lithium-ion battery cells (100) positioned within the housing (paragraph [100]), wherein each lithium-ion battery cell of the plurality of lithium-ion battery cells comprises 
a casing (12);
a first terminal pad (16) having a first polarity (negative) and positioned proximate the casing, 
a second terminal pad (17) having a second polarity (positive) opposite to the first polarity and positioned proximate the casing; 
 reversal device (inversion plate 41) formed into the casing and responsive to an increase in internal pressure within the casing so as to cause a short circuit between the first terminal pad and the second terminal pad when the internal pressure reaches a threshold (paragraph [0116]); 
 a perimeter portion (43)(paragraphs [0059]-[0061]) of the reversal device extending outwardly away from an interior of the lithium-ion battery cell; and 
a movable central portion of the reversal device is contiguous with and surrounded by the perimeter portion and comprises a center (42).
Umeyama et al. do not disclose frustum surrounding the center, wherein the frustum and the perimeter portion are oriented crosswise relative to one another, and the frustum extends from the perimeter portion toward the interior of the lithium-ion battery cell.
Brazier et al. in Figures 3A through 3D, 4 (reproduced below), 6A through 6B, and 13A through 13B disclose a reversal device (10) comprising a center, a frustum (16) surrounding the center, wherein the frustum (16) and the perimeter portion are oriented crosswise relative to one another, and the frustum extends from the perimeter portion toward the interior of the lithium-ion battery cell (rechargeable secondary battery 100)(col. 5: 14-col. 7: 43, and col. 8: 52-67). See also entire document.


    PNG
    media_image1.png
    539
    849
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the reversal device of Umeyama et al. with the reversal device of Brazier et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rupture disk that would have overcome the deficiencies above in col. 2: 6-28. 
Claim 11: 	The rejection of claim 11 is as set forth above in claim 2. 
Claim 12: 	The rejection of claim 11 is as set forth above in claim 3. 
Claim 13:	The rejection of claim 13 is as set forth above in claim 4.  Claim 14:	The rejection of claim 14 is as set forth above in claim 5.	 
Claim 15:	The rejection of claim 15 is as set forth above in claim 6.  Claim 16:	The rejection of claim 16 is as set forth above in claim 7.   
Claim 17:	Umeyama et al. in Figures 13-14 disclose lithium-ion battery cell (a rechargeable secondary battery 100, as shown in Figure 2) comprising:
 a casing (10); 
a first terminal pad (16) having a first polarity (negative) and positioned proximate the casing (10);
a second terminal pad (17) having a second polarity (positive) opposite to the first polarity and positioned proximate the casing; and a
 reversal device (inversion plate 41) formed into the casing (10) and responsive to an increase in internal pressure within the casing so as to cause a short circuit between the first terminal pad (16) and the second terminal pad (17) when the internal pressure reaches a threshold (paragraph [0116])(paragraphs [0099]-[0109]; and Figures 13-15)). See also entire document.
Umeyama et al. do not disclose that the reversal device comprises a folded configuration and an unfolded configuration, and wherein the reversal device is configured to transition from the folded configuration to the unfolded configuration in response to an increase in the internal pressure from below the threshold to the threshold.
Brazier et al. in Figures 3A through 3D, 4 (reproduced below), 6A through 6B, and 13A through 13B disclose a reversal device (10) device comprises a folded configuration and an unfolded configuration, and wherein the reversal device is configured to transition from the folded configuration to the unfolded configuration in response to an increase in the internal pressure from below the threshold to the threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the reversal device of Umeyama et al. with the reversal device of Brazier et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rupture disk that would have overcome the deficiencies above in col. 2: 6-28. 
Claim 18:	The rejection of claim 18 is as set forth above in claim 17 wherein Brazier et al. disclose that the reversal device comprises a perimeter portion (12) and a movable central portion (14) that are coextensive with one another, and wherein the folded configuration of the reversal device has the perimeter portion and the movable central portion oriented crosswise relative to one another (se Figure 4, reproduced above; and Figure 13A).
Claim 19:	 The rejection of claim 19 is as set forth above in claim 17 wherein Brazier et al. disclose that the unfolded configuration of the reversal device has the perimeter portion and the movable central portion oriented parallel to one another (see Figure 13B).
Claim 20:	The rejection of claim 20 is as set forth above in claim 17 wherein the Umeyama et al. combination discloses a conductor (291, 292, 293) positioned on top of the movable central portion (of Brazier et al.), wherein the reversal device is configured to move the conductor into contact with the positive terminal pad (17) and the negative terminal pad (16) in response to the internal pressure reaching the threshold (paragraph [0116]); and a notch (indentation 141 and 144, as sown in Figures 5C and 5D) where the perimeter portion and the movable central portion are joined, wherein the notch is configured to facilitate transitioning of the reversal device from a folded configuration to an unfolded configuration.
Brazier et al. do not disclose that the notch is in a ridge. However, Brazier et al. disclose that the pressure response member 10 may include surface or structural modifications to achieve a desired pressure response.
Thus, for reasons as set forth above in claim 1, It would have been within the skill of one having ordinary skill in the art so locate the indentation at any appropriate location, including in the ridge, so to provide a desired pressure response (col 6: 24-44).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729